                Case 2:19-cr-00189-JAM Document 22 Filed 09/11/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                    CASE NO. 2:19-CR-00189-JAM
12                                  Plaintiff,    STIPULATION REGARDING EXCLUDABLE
                                                  TIME PERIODS UNDER SPEEDY TRIAL
13                           v.                   ACT; FINDINGS AND ORDER
14   BRIAN RAYMOND SCHECKLA,                      DATE: September 15, 2020
                                                  TIME: 9:15 a.m.
15                                  Defendant.    COURT: Hon. John A. Mendez
16

17                                            STIPULATION

18         Plaintiff United States of America, by and through its counsel of record, and

19 defendant, by and through defendant’s counsel of record, hereby stipulate as follows:

20         1.      By previous order, this matter was set for status on September 15, 2020. And

21 then subsequently moved on the Court’s own motion to September 22, 2020.

22         2.      By this stipulation, defendant now moves to continue the status conference

23 until December 15, 2020 at 9:30 a.m., and to exclude time between September 15, 2020,

24 and December 15, 2020, under Local Code T4.

25         3.      The parties agree and stipulate, and request that the Court find the

26 following:

27                 a)     The government has represented that the discovery associated with

28         this case includes 591 pages of reports and photos. All of this discovery has been


      STIPULATION REGARDING EXCLUDABLE TIME        1
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:19-cr-00189-JAM Document 22 Filed 09/11/20 Page 2 of 3


1         either produced directly to counsel.

2                b)      On February 20, 2020, counsel for the defendant and the United States

3         discussed the status of the case. Counsel for the defendant requested additional

4         discovery related to information referenced in investigative reports. In response,

5         the United States will be producing additional discovery and counsel for the

6         defendant will need additional time to review the additional discovery.

7                c)      On March 25, 2020, June 11, 2020, and September 9, 2020, the parties

8         conferred regarding the status of the case. Counsel for the defendant indicated that

9         he and the defendant are still reviewing the discovery and determining how to

10        proceed with the case. The ability of the defendant and his counsel to meet and

11        conduct defense investigation has been impeded by the on-going COVID-19

12        pandemic.

13               d)      Accordingly, counsel for defendant desires additional time to consult

14        with his client, review the current charges and discovery, conduct investigation and

15        research related to the charges, and otherwise prepare for trial.

16               e)      Counsel for defendant believes that failure to grant the above-

17        requested continuance would deny him the reasonable time necessary for effective

18        preparation, taking into account the exercise of due diligence.

19               f)      The government does not object to the continuance.

20               g)      Based on the above-stated findings, the ends of justice served by

21        continuing the case as requested outweigh the interest of the public and the

22        defendant in a trial within the original date prescribed by the Speedy Trial Act.

23               h)      For the purpose of computing time under the Speedy Trial Act, 18

24        U.S.C. § 3161, et seq., within which trial must commence, the time period of

25        September 15, 2020 to December 15, 2020, inclusive, is deemed excludable pursuant

26        to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a

27        continuance granted by the Court at defendant’s request on the basis of the Court’s

28        finding that the ends of justice served by taking such action outweigh the best

     STIPULATION REGARDING EXCLUDABLE TIME        2
     PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:19-cr-00189-JAM Document 22 Filed 09/11/20 Page 3 of 3


1         interest of the public and the defendant in a speedy trial.

2         4.      Nothing in this stipulation and order shall preclude a finding that other

3 provisions of the Speedy Trial Act dictate that additional time periods are excludable from

4 the period within which a trial must commence.

5         IT IS SO STIPULATED.

6

7
     Dated: September 10, 2020                        MCGREGOR W. SCOTT
8                                                     United States Attorney
9
                                                      /s/ JUSTIN L. LEE
10                                                    JUSTIN L. LEE
                                                      Assistant United States Attorney
11

12
     Dated: September 10, 2020                        /s/ DAVID W. DRATMAN
13                                                    DAVID W. DRATMAN
14                                                    Counsel for Defendant
                                                      BRIAN RAYMOND SCHECKLA
15                                                    (as authorized on September 9, 2020)
16

17

18                                    FINDINGS AND ORDER

19        IT IS SO FOUND AND ORDERED this 10th day of September, 2020.

20
                                                     /s/ John A. Mendez
21                                              THE HONORABLE JOHN A. MENDEZ
                                                UNITED STATES DISTRICT COURT JUDGE
22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME        3
     PERIODS UNDER SPEEDY TRIAL ACT
